Broyles, C. J.
1. The court properly overruled the 1st and 3d grounds of the plaintiff’s demurrer to the defendant’s answer. If the court erred in overruling the other grounds of the demurrer, the error was rendered harmless by the subsequent ruling of the .court, and the specific amount of the verdict returned, by direction of the court, in favor of the defendant. See, in this connection, Central of Georgia Ry. Co. v. Butler Marble & Granite Co., 8 Ga. App. 1 (6), 8 (6) (68 S. E. 775).
2. Under the pleadings and the evidence, the special grounds of the motion for new trial are without substantial merit.
3. In this case there was no material issue of fact to be submitted to the jury, but the controlling question was one of law, to wit, the construction of the contract — the breach of which by the plaintiff formed the basis of the defendant’s counter-claim for damages. Under all the particular facts of the case, the court did not err in holding that the contract was valid and enforceable, or in directing a verdict in favor' of the defendant for the specific amount stated therein.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.